Citation Nr: 0937852	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-06 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD), to include an initial 
disability rating in excess of 10 percent and a disability 
rating in excess of 30 percent as of December 18, 2008.  

2.  Entitlement to service connection for hearing loss of the 
left ear.  

3.  Entitlement to service connection for a rash (claimed as 
a skin condition).  

4.  Entitlement to service connection for a left hand injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1966 to November 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2005 and January 2008 rating 
decisions of the Department of Veterans Affairs Regional 
Office (RO) in Nashville, Tennessee.  

The Veteran requested and was afforded a video-conference 
hearing before the undersigned Veterans Law Judge in May 
2009.  A written transcript of this hearing has been prepared 
and incorporated into the evidence of record.  

While the Veteran's appeal was pending before the Board, the 
RO issued a rating decision in December 2008 granting the 
Veteran's claim of entitlement to service connection for 
tinnitus.  Since this grant constituted a full grant of the 
benefits sought on appeal, this claim is no longer in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
The RO also issued a rating decision in February 2009 
increasing the Veteran's disability rating for his PTSD to 30 
percent, effective as of December 18, 2008.  Since this did 
not constitute a full grant of the benefits sought on appeal, 
this claim remains in appellate status.  Id.  

The Board received additional evidence from the Veteran in 
September 2009.  Specifically, VA received a narrative of the 
Veteran's Unit from 1966 to 1967.  Remand for initial 
consideration of this evidence by the RO is unnecessary, 
however, as this evidence is not relevant to the Veteran's 
claims of service connection for bilateral hearing loss or an 
increased rating for PTSD.  While the evidence does note that 
some members of the Veteran's unit were exposed to enemy 
fire, service connection for PTSD has already been 
established.  


FINDINGS OF FACT

1.  As of January 3, 2008, the Veteran's PTSD has been 
manifested by occupational and social impairment with reduced 
reliability and productivity, disturbances of motivation and 
mood, social isolation, difficulty in establishing effective 
relationships, and subjective claims of short-term memory 
loss; it has not been manifested by suicidal ideations, 
impaired judgment or thinking, spatial disorientation, 
neglect of personal hygiene, impaired speech, an inability to 
function independently, or an inability to maintain effective 
relationships.  

2.  From October 2, 2006 through January 3, 2008, the 
Veteran's PTSD was manifested by depressed mood, anxiety, 
occupational and social impairment, and chronic sleep 
impairment; it was not manifested by reduced reliability or 
productivity, disturbances of motivation, or difficulty in 
establishing and maintaining effective relationships.  

3.  Prior to October 2, 2006, the evidence demonstrates that 
the Veteran's PTSD was manifested by mild symptoms, such as 
occasionally depressed mood or infrequent nightmares; it was 
not manifested by chronic sleep impairment, occupational and 
social impairment with an occasional decrease in work 
efficiency, or anxiety.  

4.  The Veteran's left ear hearing loss did not manifest 
during, or as a result of, his military service.  

5.  VA received notification from the Veteran in February 
2008, indicating that he wanted to withdraw his appeal 
seeking service connection for a skin rash.  The Board 
received such request prior to the promulgation of a 
decision.

6.  VA received notification from the Veteran in February 
2008, indicating that he wanted to withdraw his appeal 
seeking service connection for a left hand injury.  The Board 
received such request prior to the promulgation of a 
decision.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating of 50 
percent for the Veteran's service-connected PTSD, as of 
January 3, 2008, have been met.  

2.  The criteria for entitlement to a disability rating of 30 
percent for the Veteran's service-connected PTSD, from 
October 2, 2006 until January 3, 2008, have been met.  

3.  The criteria for entitlement to an initial disability 
rating in excess of 10 percent for the Veteran's service-
connected PTSD, prior to October 2, 2006, have not been met.  

4.  The criteria for entitlement to service connection for 
left ear hearing loss have not been met.  

5.  The criteria for withdrawal by the Veteran of a 
Substantive Appeal pertinent to the issue of entitlement to 
service connection for a skin rash have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 20.202, 20.204 (2008).

6.  The criteria for withdrawal by the Veteran of a 
Substantive Appeal pertinent to the issue of entitlement to 
service connection for a left hand injury have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 20.202, 20.204 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

The Veteran's claim for an increased disability rating for 
PTSD arises from his disagreement with the initial evaluation 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 
22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Therefore, no further notice is required 
for this claim.  Regardless, the RO sent a notice letter to 
the Veteran in May 2008 that fully satisfied the notice 
requirements for an increased rating claim from Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Regarding the Veteran's claim of entitlement to service 
connection for left ear hearing loss, the duty to notify was 
satisfied by way of letters sent to the Veteran in October 
2004 and June 2006 that fully addressed all notice elements.  
The October 2004 letter was also sent prior to the initial RO 
decision in this matter.  The letters informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Even 
though the Veteran was not provided with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned) until after the initial 
adjudication of the claim in the June 2006 letter, the claim 
was subsequently readjudicated, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  In any event, because the claim is being denied, 
any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. 
at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in January 2008 and November 2008, and VA has 
obtained these records as well as the records of the 
Veteran's outpatient treatment with VA.  Significantly, 
neither the Veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Withdrawn Claims

Skin Condition

The Veteran perfected an appeal from a January 2005 rating 
decision that, in pertinent part, denied his claim of service 
connection for a skin condition.  In February 2008, VA 
received a letter from the Veteran indicating his intent to 
withdraw his claim of entitlement to service connection for a 
skin condition.  An appeal may be withdrawn at any time 
before a decision is rendered by the Board.  38 C.F.R. 
§ 20.204(b) (2006).  Once the Veteran withdrew this issue, 
there remained no allegations of error of fact or law for 
appellate consideration.  The Board no longer has 
jurisdiction to review this issue on appeal and it is 
dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 
2009).

Left Hand Injury

The Veteran perfected an appeal from a January 2005 rating 
decision that, in pertinent part, denied his claim of service 
connection for a left hand injury.  In February 2008, VA 
received a letter from the Veteran indicating his intent to 
withdraw his claim of entitlement to service connection for a 
left hand injury.  An appeal may be withdrawn at any time 
before a decision is rendered by the Board.  38 C.F.R. 
§ 20.204(b) (2006).  Once the Veteran withdrew this issue, 
there remained no allegations of error of fact or law for 
appellate consideration.  The Board no longer has 
jurisdiction to review this issue on appeal and it is 
dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 
2009).

Increased Disability Rating for PTSD

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted that where, as here, the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126 (1999).  

The General Rating Formula for Mental Disorders, including 
Diagnostic Code 9411, at 38 C.F.R. § 4.130 provides the 
following ratings for psychiatric disabilities.  A 10 percent 
evaluation is provided for an acquired psychiatric disorder 
that causes occupational and social impairment with mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during the periods of 
significant stress, or, symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130.  

A 30 percent evaluation is provided for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behaviour, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.  

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV)).  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and having some meaningful 
interpersonal relationships. 

Scores ranging from 71 to 80 represent symptoms, if present, 
that are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational or school functioning (e.g., temporarily falling 
behind in school work).  

Facts and Analysis

For historical purposes, the Veteran was granted service 
connection for PTSD in January 2008.  A disability rating of 
10 percent was assigned under Diagnostic Code 9411, effective 
as of September 16, 2004.  The Veteran appealed the 
assignment of a 10 percent disability rating to the Board in 
August 2008.  During the pendency of the Veteran's appeal, 
his disability rating was increased to 30 percent in a 
February 2009 rating decision, effective as of December 18, 
2008.  Therefore, the Board has considered whether the 
Veteran is entitled to a disability rating in excess of 10 
percent prior to December 18, 2008 and a disability rating in 
excess of 30 percent as of December 18, 2008.  

The Veteran underwent a VA psychiatric consultation in 
September 2004.  The Veteran noted that his primary problem 
was insomnia associated with "weird" nightmares.  The 
Veteran indicated that he only experienced 1 to 2 nightmares 
per month.  The Veteran was noted to be employed as a backhoe 
operator at this time.  He was also noted to be married with 
2 children.  The Veteran indicated that he enjoyed fishing as 
well.  The psychiatrist determined that the Veteran was well 
groomed.  He was noted to be fully oriented in all spheres.  
His mood was described as euthymic and his affect as 
congruent.  Thought processes and speech were noted to be 
normal.  The Veteran denied having hallucinations or suicidal 
or homicidal ideations.  His memory was also found to be 
intact, and his insight and judgment were found to be good.  
A diagnosis of depression was assigned at this time, with a 
GAF score of 80.  This score is illustrative of symptoms, if 
present, that are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational or school functioning (e.g., temporarily falling 
behind in school work).  

A June 2005 VA outpatient treatment note assigned a diagnosis 
of PTSD.  However, it was noted to be of mild proportion.  
The Veteran was later diagnosed with rule out PTSD during 
October 2005 VA outpatient treatment.  The record notes that 
the Veteran was married and self-employed at the time of this 
treatment.  The Veteran reported that he still had nightmares 
regarding his military service.  The psychiatrist noted that 
the Veteran had poor sleep.  However, he was found to be 
fully oriented in all spheres with a mood that was described 
as the "same as always" and a congruent affect.  Speech was 
found to be normal and his thought process was noted to be 
logical and appropriate.  The Veteran again denied having 
suicidal or homicidal ideations or hallucinations or 
delusions.  The psychiatrist concluded that the Veteran's 
memory was intact, his attention and concentration were 
adequate, and his insight and judgment were good.  A GAF 
score of 70 was assigned, which is illustrative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and having some 
meaningful interpersonal relationships. 

The Veteran was seen by VA on an outpatient basis again in 
January 2006.  The Veteran reported having a stable mood but 
with a recent increase in nightmares and hyperarousal.  
Examination revealed the Veteran to be calm and alert with a 
euthymic mood and affect.  He was found to be dressed 
appropriately and his speech was deemed to be normal.  His 
cognition was also noted to be intact, and his insight and 
judgment were classified as good.  The Veteran denied 
suicidal or homicidal ideations and the examiner concluded 
that there was no evidence of psychotic symptomatology.  PTSD 
and depressive disorder were diagnosed at this time.  A GAF 
score of 65 was assigned, which is illustrative of some mild 
symptoms.  

The record demonstrates that the Veteran has sought treatment 
from the Vet Center since October 2006.  The Veteran was 
noted to be experiencing symptoms of depression and anxiety 
with difficulty in self-esteem and communication.  An intake 
note from January 2007 indicates that the Veteran was neat 
and friendly with appropriate speech and affect.  He was 
oriented to time, place and person and his memory was found 
to be normal.  He was also noted to have good judgment.  The 
records demonstrate that the examining social worker assigned 
a diagnosis of PTSD with moderate symptomatology.  

The record contains a letter dated June 2007 from the same 
Vet Center social worker noted in the previous paragraph.  
The letter noted that the Veteran suffered from PTSD symptoms 
that included insomnia, nightmares, intrusive thoughts, 
increased anger and irritability, fearfulness, 
hypervigilance, depression, guilt, isolation, past alcohol 
abuse, uncomfortable feelings in crowds and feelings of 
detachment from others.  The social worker noted that the 
Veteran was currently unemployed and that he was unable to 
maintain steady employment due to his anger, insomnia, and 
other symptoms of PTSD.  The record contains a similar letter 
from the same social worker dated September 2007.  The social 
worker again noted that the Veteran was unable to maintain 
employment due to his PTSD.  She also noted that the Veteran 
suffered from additional symptoms, such as diminished 
interest in activities he once enjoyed, a pessimistic 
attitude regarding the future, and an inability to recall 
important aspects of his in-service trauma.  

The Veteran was afforded a VA examination for PTSD in January 
2008.  The examiner noted that the Veteran had been married 
for 40 years.  He also was noted to have two children with 
whom he was close and one sister with whom he was close.  The 
Veteran reported having no friends or social involvement at 
the present time.  The Veteran also reported that he used to 
enjoy fishing but he no longer did.  The examiner concluded 
that the Veteran functioned at a relatively low level, with 
marital difficulties, financial difficulties, and few if any 
friendships.  

Examination revealed the Veteran to be clean and 
appropriately dressed.  The examiner concluded that the 
Veteran was able to maintain minimal personal hygiene and 
that there were no problems with activities of daily living.  
His speech was deemed to be unremarkable and his affect was 
normal.  His mood was described as good as well.  However, 
the examiner indicated that the Veteran did suffer from sleep 
impairment.  The examiner concluded that the Veteran was 
oriented to person, place and time and that his thought 
process and thought content were unremarkable.  The Veteran 
denied a history of suicidal ideation, panic attacks, 
hallucinations, or delusions.  The Veteran's memory, judgment 
and insight were found to be intact and there was no evidence 
of inappropriate behavior upon examination.  

The examiner concluded that the Veteran had moderate PTSD 
symptoms that resulted in increased anger, hypervigilance and 
avoidance, sleeping problems, and increased emotional 
disengagement and apathy toward others.  The examiner noted 
that the Veteran was unemployed due to a combination of his 
physical and psychiatric symptoms, but it was noted that the 
Veteran's PTSD was not solely responsible for his being 
unemployed.  The examiner assigned a GAF score of 57, which 
is illustrative of more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  The examiner also opined that the Veteran had 
significant functional difficulties which were related to his 
PTSD.  The examiner concluded that while the Veteran's PTSD 
symptoms did result in reduced reliability and productivity 
in the Veteran's social and work environment, they did not 
result in total occupational and social impairment or 
deficiencies in judgment, thinking, family relations, or 
school.  

The record demonstrates that the Veteran has continued to 
seek treatment for his PTSD since the January 2008 VA 
examination.  According to a June 2008 VA outpatient 
treatment note, the Veteran described his mood as the same.  
The Veteran denied suicidal ideations, but was noted to be 
unable to experience joy or pleasure.  The psychiatrist noted 
that the Veteran felt his memory and short-term recall were 
declining.  Examination revealed the Veteran to be dressed 
appropriately.  His mood was described as euthymic and his 
affect as covering the full range congruent with his mood.  
Thought processes and content were found to be normal and he 
was found to be alert and oriented in all spheres.  
Concentration and memory were found to be intact upon 
examination, and impulse control, insight, judgment, and 
capacity for abstract thinking were deemed to be adequate.  
The Veteran was again diagnosed with PTSD and a GAF score of 
56 was assigned.  

The record contains a letter from a VA psychiatrist with the 
initials N.M. dated August 2008.  According to Dr. M, the 
Veteran's PTSD was manifested by nightmares, flashbacks, mood 
swings, panic attacks and sleep disturbances.  The Veteran 
was also evaluated by a VA psychiatrist in September 2008.  
The Veteran reported having a depressed mood with a lack of 
motivation.  He reported daily intrusive thoughts.  The 
psychiatrist noted that the Veteran's sleep hygiene was 
erratic with nightmares occurring at least two to three times 
per week.  The Veteran described himself as a loner, 
indicating that he liked to sit in the woods, work in his 
garden, can preserves and go for walks.  Examination revealed 
the Veteran to be appropriately dressed with normal speech.  
Thought processes and content were found to be appropriate 
and the Veteran was alert and oriented in all spheres.  He 
again denied hallucinations or suicidal ideation.  Memory, 
insight, judgment and impulse control were all deemed to be 
adequate.  A diagnosis of combat-related PTSD was assigned 
with a GAF score of 55.  

Finally, the Veteran was seen for psychiatric counseling with 
VA on December 18, 2008.  During the session, the Veteran 
reported having "crazy dreams."  The psychiatrist concluded 
that the Veteran's sleep hygiene was poor.  The Veteran also 
reported being irritable lately, and he described himself as 
a loner who usually isolated himself by going into the woods 
or sitting alone in his garden.  He was noted to be 
unemployed spending the days at home by himself.  Mental 
status examination found the Veteran to be appropriately 
dressed.  His mood was described as "stressed" and his 
affect as anxious with a restricted range.  There was no 
speech impairment or thought impairment found upon 
examination.  The Veteran was also found to be fully oriented 
in all spheres with no perceptual disturbances.  Memory, 
insight, judgment, abstract thinking, and impulse control 
were all deemed to be appropriate as well.  The psychiatrist 
diagnosed the Veteran with PTSD and assigned a GAF score of 
55, which is illustrative of a moderate difficulty in social, 
occupational, or school functioning.  

Based on the above evidence, the Board concludes that the 
Veteran is entitled to a disability rating of 50 percent for 
his service-connected PTSD as of January 3, 2008.  A 50 
percent rating is warranted if the disorder is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.  

According to the January 2008 VA examiner, the Veteran 
suffered from reduced reliability and productivity due to his 
PTSD symptoms.  Specifically, the Veteran was noted to suffer 
from occupational impairment, marital strife, and a lack of a 
social environment due in part to his PTSD symptoms.  The 
Veteran also reported having no friends or relationships 
outside of his immediate family.  This suggests that the 
Veteran does indeed have difficulty in establishing and 
maintaining effective work and social relationships.  The 
examiner also opined that the Veteran had significant 
functional difficulties related to his PTSD that resulted in 
a relatively low level of functioning.  Finally, the 
examination report notes that the Veteran had disturbances of 
motivation and mood, in that he will often seek isolation 
from others or sit for hours without actually doing anything.  
While there is no objective evidence of impaired speech, 
memory or judgment, the Board has afforded the Veteran the 
benefit of the doubt based on the VA examiner's conclusion 
that the Veteran suffers from reduced reliability and 
productivity due to his PTSD.  The preponderance of the 
evidence of record demonstrates that the Veteran's PTSD is 
best characterized by a 50 percent disability rating as of 
January 3, 2008.  

The evidence demonstrates that the Veteran is not entitled to 
a higher disability rating of 70 percent since January 3, 
2008, however.  A 70 percent rating contemplates occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.  The evidence of record 
demonstrates that the Veteran does not have deficiencies in 
judgment or thinking, he has routinely denied suicidal 
ideation, and he has always been found to be oriented in all 
spheres with appropriate hygiene.  Furthermore, the January 
2008 VA examiner found that the Veteran was able to perform 
his activities of daily living.  The Veteran is also married 
and close to his children and sister, demonstrating that he 
is not unable to maintain effective relationships.  
Therefore, a 70 percent disability rating would be 
inappropriate since January 3, 2008.  

The evidence of record does indicate, however, that the 
Veteran is entitled to a disability rating of 30 percent for 
the period of time from October 2, 2006 through January 3, 
2008.  According to letters received from the Veteran's 
social worker in June 2007 and August 2008, the Veteran was 
suffering from insomnia, depression, isolation, feelings of 
detachment from others, and fearfulness.  The record contains 
records of therapy with this social worker dating back to 
October 2, 2006.  The Veteran was noted to be suffering from 
depression, anxiety, and problems with self-esteem and 
communication at this time.  

A 30 percent evaluation is provided for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130.  The evidence 
demonstrates that as of October 2, 2006, the Veteran was 
unemployed, isolated, and suffering from depression, chronic 
sleep impairment and anxiety.  Therefore, the Veteran's 
disability picture is better represented by a 30 percent 
disability evaluation as of this time.  

However, the evidence does not demonstrate that the Veteran 
is entitled to a higher disability rating of 50 percent from 
October 2, 2006 through January 3, 2008.  An August 2007 
therapy note from the Vet Center indicates that the Veteran's 
symptoms included nightmares and some isolation.  However, it 
was suggested that he continued to interact with his daughter 
and wife.  A 30 percent disability rating is meant to 
compensate a Veteran with chronic sleep impairment and some 
degree of social impairment.  The Board recognizes that the 
social worker noted that the Veteran was unable to maintain 
employment due to PTSD in the June 2007 letter.  However, the 
treatment records from this social worker do not provide a 
basis for this conclusion.  Furthermore, the January 2008 VA 
examiner specifically noted that the Veteran's PTSD was a 
factor, rather than the sole cause, of his current 
unemployability.  Therefore, the record does not demonstrate 
that the Veteran is entitled to a 50 percent disability 
rating, prior to the January 2008 VA examination.  

Finally, the evidence of record establishes that the Veteran 
is not entitled to a disability rating in excess of 10 
percent prior to October 2, 2006.  According to the Veteran's 
psychiatric consultation of September 2004, the Veteran was 
employed and only suffered from nightmares one to two times 
per month.  A GAF score of 80 was assigned at this time, 
which is illustrative of no more than slight social or 
occupational impairment.  The Veteran's symptoms were again 
described as "mild" in June 2005, and a corresponding GAF 
score of 70 was assigned at this time.  The Veteran was also 
noted to still be employed.  Finally, the Veteran was noted 
to have a euthymic mood and affect in January 2006 and a GAF 
score of 65 was assigned.  This is still illustrative of mild 
symptomatology.  Therefore, the Veteran's disability picture 
is better characterized as 10 percent disabling prior to 
October 2, 2006.  

The Board has also considered the testimony provided by the 
Veteran in support of his claim for an increased disability 
rating.  During his May 2009 hearing, the Veteran testified 
that he was entitled to a higher disability rating.  His 
representative implied that he was entitled to at least a 70 
percent disability rating.  In support of this claim, the 
Veteran indicated that he no longer took his wife out, he did 
not visit his daughter, and that he mostly stayed at home.  
The Veteran reported, however, that they had been married for 
48 years and that he and his wife got along fairly decent.  
The Board has considered this testimony and has found it to 
provide additional support in favor of increasing the 
Veteran's disability rating to 50 percent as of January 3, 
2008.  However, it does not suggest that the Veteran is 
entitled to a disability rating of 70 percent.  A 50 percent 
disability rating is meant to compensate a Veteran with 
social impairment and difficulty in establishing and 
maintaining social relationships.  A 70 percent rating, 
however, is meant to compensate a Veteran who is unable to 
maintain effective relationships.  According to the Veteran's 
own testimony, he has a fairly decent relationship with his 
wife of 48 years.  This testimony demonstrates that the 
Veteran is still capable of maintaining relationships.  As 
such, this evidence supports the Board's conclusion to grant 
a 50 percent disability evaluation, but no higher, as of 
January 3, 2008.  

Having afforded the Veteran the full benefit of the doubt, 
the Board finds that the Veteran is entitled to a disability 
rating of 50 percent for his service-connected PTSD as of 
January 3, 2008.  See 38 U.S.C. § 5107(b).  The Board also 
finds that the Veteran is entitled to a disability rating of 
30 percent for the period of October 2, 2006 until January 3, 
2008.  However, the preponderance of the evidence of record 
is against the claim of entitlement to a disability rating in 
excess of 10 percent prior to October 2, 2006.

Service Connection for Left Ear Hearing Loss

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as hearing loss, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2008).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis

The Veteran contends that he is entitled to service 
connection for left ear hearing loss.  However, the evidence 
of record demonstrates that the Veteran did not suffer from 
hearing loss during his military service.  It also 
demonstrates that the Veteran's current left ear hearing loss 
is not related to military service.  Therefore, service 
connection is not warranted.  

The Veteran's service treatment records demonstrate that the 
Veteran did not suffer from hearing loss during his military 
service.  According to the Veteran's separation examination 
of November 1967, the Veteran had normal ears and he was not 
diagnosed with hearing loss.  The Veteran also indicated in 
his report of medical history associated with this 
examination that he did not then, nor had he ever, suffered 
from hearing loss.  The Veteran did report having ear, nose 
or throat trouble, but the Veteran did not indicate what he 
was referring to.  An authorized audiological evaluation was 
performed as part of the Veteran's separation examination, 
and pure tone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
5
-10
Blank
10
LEFT
0
-5
10
Blank
-10

For VA purposes, hearing impairment is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz 
are 26 dB or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 CFR 
§ 3.385 (2008).  Since the Veteran did not have any pure tone 
threshold values in excess of 10 dB, the Veteran's hearing 
was normal at the time of his separation from military 
service.  

The post-service treatment records do not demonstrate that 
the Veteran was treated for hearing loss within one year of 
his separation from active duty.  The first evidence of left 
ear treatment after service is an April 1992 treatment record 
in which the Veteran was noted to have mild left ear pain 
with a sensation of fullness.  The first complaint of 
decreased hearing is in a September 1997 treatment record.  
Therefore, since the Veteran left active duty in November 
1967, the evidence does not demonstrate that a hearing loss 
disability was diagnosed within one year of separation from 
service, and as such, the presumption of service connection 
is not applicable.  38 C.F.R. §§ 3.307, 3.309 (2008).  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The post-service treatment records do not suggest that the 
Veteran has suffered from hearing loss since military 
service.  As previously noted, the first evidence of a left 
ear problem is from April 1992.  The Veteran had left ear 
pain for the past two weeks.  It was also noted that he had a 
history of frequent ear infections.  There was no mention of 
decreased hearing at this time, however.  The first complaint 
of decreased hearing of record is from September 1997.  The 
Veteran complained of intermittent ear pain and stuffiness 
for more than 10 years.  He also reported decreased hearing 
but an actual diagnosis of hearing loss was not assigned.  

The first evidence of record actually diagnosing the Veteran 
with hearing loss is dated August 2004.  According to a VA 
outpatient treatment record, the Veteran had hearing loss 
that was worse in the left ear.  The record does not suggest 
that the Veteran's hearing loss was related to military 
service or that it had existed for more than 30 years since 
the Veteran's separation from service.  

When considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the Veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment for 
left ear hearing loss for at least 30 years after separation 
from service tends to establish that the Veteran's current 
hearing loss of the left ear has not existed since military 
service.

The Veteran was afforded a VA audiometric examination in 
November 2008.  The Veteran reported that his hearing loss 
began in Vietnam when he had an ear infection.  He also 
reported having excessive military noise exposure from 
artillery and small arms fire with no use of hearing 
protection.  The examiner noted that the Veteran's history 
was also positive for occupational noise exposure, as the 
Veteran worked in construction.  However, the Veteran 
reported that he did wear hearing protection on the job.  
According to the authorized audiological evaluation, pure 
tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
25
55
70
LEFT
30
25
25
55
50

Average pure tone thresholds for the right ear were 43.75 dB 
and average pure tone thresholds for the left ear were 38.75 
dB.  Speech audiometry revealed speech recognition ability of 
76 percent in the right ear and of 82 percent in the left 
ear.  The examiner diagnosed the Veteran with mild 
sensorineural hearing loss within 250 to 500 Hz, which rose 
to within normal limits from 1000 to 2000 Hz, which fell back 
to moderately severe to severe hearing loss of the right ear.  
The left ear was diagnosed with mild sensorineural hearing 
loss from 250 to 500 Hz, rising to within normal limits from 
1000 to 2000 Hz, before sloping back to moderately severe 
rising to mild from 3000 to 8000 Hz.  The examiner concluded 
that it was not as likely as not that the Veteran's hearing 
loss manifested as a result of military service.  The 
examiner based this opinion on the fact that the Veteran had 
normal hearing at the time of separation and induction.  

The Board recognizes that the Veteran's representative 
requested that the Veteran's claim be remanded during the May 
2009 hearing for conversion from the American Standards 
Association (ASA) standard to the American National Standards 
Institute (ANSI) standard.  However, this is unnecessary.  
Initially, the Board notes that there is no evidence of 
record demonstrating that the Veteran's separation 
examination, which took place in November 1967, was recorded 
using the ASA standard.  In fact, the preferred standard from 
1964 to 1969 was the International Organization for 
Standardization (ISO) standard.  Joseph Ladou, Current 
Occupational & Environmental Medicine 121 (McGraw-Hill 
Medical Publishing 2006).  The ISO standard is essentially 
the same as the ANSI standard and does not require 
conversion.  Id.  

Regardless of the standard used, however, the physician that 
performed the November 1967 separation examination concluded 
that the Veteran's ears were normal at the time of 
separation.  The physician did not indicate that the results 
were illustrative of a hearing loss disability.  The Veteran 
also denied having hearing loss in his report of medical 
history accompanying his separation examination.  Therefore, 
the evidence suggests that the Veteran did not suffer from a 
hearing loss disability at this time.  Furthermore, the 
Veteran's representative argued that converting the Veteran's 
separation examination audiometric findings to the ANSI 
standard would require adding 15 dB to the 500 Hz level, 10 
dB to the 1000 Hz and 2000 Hz levels, and 5 Hz to the 4000 Hz 
level.  If such figures were added to the Veteran's 
separation examination, his hearing would still have been 
within the range of normal hearing at the time of separation.  
See 38 CFR § 3.385.  

The Veteran also testified during his May 2009 hearing that 
he suffered an ear infection during his service in Vietnam 
and that he has suffered from decreased hearing and ear 
infections ever since.  While the evidence does suggest that 
the Veteran has suffered from recurrent ear infections since 
his separation from service, it also suggests that these 
existed prior to the Veteran's enlistment into active duty.  
According to a letter from the Veteran's sister, he had 
severe ear infections as a child that caused his ears to run 
for days at a time.  Also, an August 2005 allergy 
consultation report specifically notes that the Veteran 
suffered from recurrent otitis media as a child, with one 
episode while in Vietnam.  The physician opined that the 
Veteran's hearing loss was a result of his long history of 
otitis media.  

As a final matter, the Board recognizes that the Veteran 
believes that his hearing loss is a result of his military 
service.  However, as a layperson, the Veteran is not capable 
of opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  
Therefore, the Veteran's opinion regarding the etiological 
onset of his bilateral hearing loss is not competent medical 
evidence.  The Veteran's testimony that he has suffered from 
hearing loss since his military service is competent 
evidence, since this is a symptom that is subject to lay 
observation.  However, the Board does not find this evidence 
to be credible.  The first complaint of record of decreased 
hearing is from September 1997.  This is some 30 years after 
the Veteran's separation from service.  This tends to 
demonstrate that the Veteran's symptoms of left ear hearing 
loss have not in fact been chronic since separation.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for hearing loss must be denied.


ORDER

Entitlement to a disability rating of 50 percent for PTSD, as 
of January 3, 2008, is granted.  

Entitlement to a disability rating of 30 percent for PTSD, 
from October 2, 2006 to January 3, 2008, is granted.   

Entitlement to an initial disability rating in excess of 10 
percent for PTSD is denied.  

Entitlement to service connection for hearing loss of the 
left ear is denied.  

The claim of entitlement to service connection for a skin 
rash is dismissed.  

The claim of entitlement to service connection for a left 
hand injury is dismissed.  



____________________________________________
J.A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


